Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/22 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the passage of claim 5 and "the seat is formed by a through-hole in the casing delimited by a laterally extending annular wall" of claims 1, 24, 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a through-hole and  a laterally extending annular wall particularly, claimed "a through-hole in the casing delimited by a laterally extending annular wall" and "the holder has an external surface configured to cooperate with the annular wall" do not have an apparent antecedence in the originally filed specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

All Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 24, 25, the scope of claims is unclear since it is not clear how the annular wall is related to the rest of the structure. In particular, it is unclear what element the wall belongs to, i.e. wall of what. Examiner assumes the wall is part of the casing. 
Claims are examined as best understood. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive. 
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Examiner addressed these in the advisory action of 10/21/22 but was apparently ignored by the applicant. Examiner's remarks in that advisory action were also ignored. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

All pending claims except for claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA (US 2015/0015703) in view of OZAWA (US 3803400).
Regarding claim 1, LAFEMINA discloses a luminaire system (see FIG.s 1-8) comprising: a light source (50 FIG. 1-5); a holder (28, 66 FIG. 1-5); and a casing (20 FIG.s 1-5) provided with a seat (formed in 60 FIG. 4-7) for receiving the holder, said holder being configured for holding a functional module (camera part of 28 FIG. 4), wherein the holder is configured for being positioned in different positions in the seat (physically evident) in a releasable manner (everything is releasable unless explicitly stated otherwise), wherein the seat is formed by a through-hole delimited by a laterally extending annular wall (part of 60 FIG. 4), and wherein the holder has an external surface configured to cooperate with the annular wall such that said through-hole is closed off from within the casing when the holder is positioned in the seat (physically evident).
LAFEMINA does not explicitly show the through-hole delimited by the laterally extending annular wall being in the casing.
OZAWA teaches a luminaire system (see FIG.s 1-5) comprising: a light source (9 FIG. 2); a holder (2 FIG. 2); and a casing (1 FIG. 2) provided with a seat for receiving the holder, said holder being configured for holding a functional module (such as the light source), wherein the holder is configured for being positioned in different positions in the seat (operationally evident of the structure) in a releasable manner (everything is releasable unless explicitly stated otherwise), wherein the seat is formed by a through-hole in the casing delimited by a laterally extending annular wall (structurally evident), and wherein the holder has an external surface configured to cooperate with the annular wall such that said through-hole is closed off from within the casing when the holder is positioned in the seat (as shown in FIG. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the through-hole in the casing, such as taught by OZAWA, making the casing and the seat one part, with the luminaire of LAFEMINA in order to achieve a desired structural modularity with better access for electronics and wiring for the functional module. 
Regarding claim 24, LAFEMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (50 FIG. 1); a holder (28, 66 FIG. 1C); and a luminaire casing (22, 24 FIG.s 1, 4, 5) provided with a seat (60 FIG. 4, 6-7) for receiving the holder, said holder being configured for holding a functional module (camera in 28 FIG. 4), wherein the holder is configured for being positioned in different positions in the seat (physically evident of the structure) in a releasable manner (all things are unless stated otherwise), wherein the seat is formed by a through-hole (evident) delimited by a laterally extending annular wall (of 60 FIG. 4), wherein the holder has an external surface configured to cooperate with the annular wall such that said through-hole is closed off from within the casing when the holder is positioned in the seat (operationally and structurally evident). 
LAFEMINA does not explicitly show the through-hole delimited by the laterally extending annular wall being in the casing such that said seat being a seat integral to the casing.
OZAWA teaches a luminaire system (see FIG.s 1-5) comprising: a light source (9 FIG. 2); a holder (2 FIG. 2); and a luminaire casing (1 FIG. 2) provided with a seat for receiving the holder, said holder being configured for holding a functional module (such as the light source), wherein the holder is configured for being positioned in different positions in the seat (operationally evident of the structure) in a releasable manner (everything is releasable unless explicitly stated otherwise), wherein the seat is formed by a through-hole in the casing delimited by a laterally extending annular wall (structurally evident), wherein the holder has an external surface configured to cooperate with the annular wall such that said through-hole is closed off from within the casing when the holder is positioned in the seat (as shown in FIG. 2), and wherein said seat is a seat integral to the casing (physically evident).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the through-hole in the casing, such as taught by OZAWA, making the casing and the seat one part, with the luminaire of LAFEMINA in order to achieve a desired structural modularity with better access for electronics and wiring for the functional module. 
Regarding claim 25, LAFEMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (50 FIG. 1); a holder (28, 66 FIG. 1-5); a functional module (of 28 FIG.s 1-5) provided to the holder, said holder holding the functional module; and a luminaire casing (22, 24 FIG.s 1-5) provided with a seat (60 FIG.s 1-5) for receiving the holder, wherein the holder is configured for being positioned in different positions in the seat (evident) in a releasable manner (as is unless explicitly stated otherwise), wherein the seat is formed by a through-hole delimited by a laterally extending annular wall (physically evident), wherein the holder has an external surface configured to cooperate with the annular wall such that said through-hole is closed off from within the casing when the holder is positioned in the seat (operationally evident of structure), wherein the functional module comprises a sensor device (chip of camera of 28 FIG. 1-5), an emitting device, a receiving device, or a display device, and wherein the light source is arranged in or on the casing (evident).
LAFEMINA does not explicitly show the through-hole delimited by the laterally extending annular wall being in the casing.
OZAWA discloses a luminaire system (FIG.s 1-5) comprising a light source (9 FIG. 2); a holder (2 FIG. 2); a functional module (such as the light source itself) provided to the holder, said holder holding the functional module; and a luminaire casing  (1 FIG. 2) provided with a seat for receiving the holder, wherein the holder is configured for being positioned in different positions in the seat in a releasable manner (everything is releasable unless explicitly stated otherwise), wherein the seat is formed by a through-hole in the casing delimited by a laterally extending annular wall (evident of the structure), wherein the holder has an external surface configured to cooperate with the annular wall such that said through-hole is closed off from within the casing when the holder is positioned in the seat (evident), wherein the functional module comprises a sensor device, an emitting device (such as the light source), a receiving device, or a display device, and wherein the light source is arranged in or on the casing (also evident).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the through-hole in the casing, such as taught by OZAWA, making the casing and the seat one part, with the luminaire of LAFEMINA in order to achieve a desired structural modularity with better access for electronics and wiring for the functional module. 
Regarding claim 2, LEFAMINA does not explicitly show an O-ring. 
OZAWA further teaches a sealing means arranged for providing sealing between the holder and the seat in the different positions, wherein the sealing means comprises at least one O-ring (see 50 FIG. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealing O-ring and its associated structural details, such as taught by OZAWA, between the seat and holder of LEFAMINA in order to improve the structural integrity and durability of the assembly. 
Regarding claim 3, LEFAMINA further discloses the functional module provided to the holder (evident of 28 FIG.s 1-8).
Regarding claim 4, LEFAMINA further discloses the functional module comprises a sensor device (such as the photo-sensor of the camera), an emitting device, a receiving device, or a display device.
Regarding claim 5, OZAWA further teaches the seat comprises a passage (evident of shape) having an inner surface extending between an outer end and an inner end, said inner end being adjacent to an inner part of the casing, wherein the outer end is narrower than the inner end, wherein: (i) a rotation-symmetrical circumferential inner surface portion of the passage cooperates with a spherical circumferential outer surface portion of the holder or (ii) a spherical circumferential inner surface portion of the passage cooperates with a rotation-symmetrical circumferential outer surface portion of the holder, and wherein a portion of the holder protrudes through the outer end in a mounted position of the holder in the seat (operationally evident).
The motivation to combine is same as in claim 1 above. 
Regarding claim 6, OZAWA further teaches the sealing means is provided on the inner surface portion of the passage cooperating with the outer surface portion of the holder (as shown in FIG. 2).
The motivation to combine is same as in claim 2 above. 
Regarding claim 7, OZAWA further discloses the circumferential inner surface portion of the passage has a stepped profile (as shown in FIG. 2), and wherein the sealing means comprises at least one seal provided to at least one step surface of the stepped profile.
The motivation to combine is same as in claim 1 above. 
Regarding claim 9, LEFAMINA further discloses the holder is configured for being rotated in a mounted position of the holder (structurally evident of FIG. 4) along at least a 20°-arc around a first rotating axis and for being rotated along at least a 20°-arc around a second rotating axis.
Regarding the degree of rotation, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the assembly of LEFAMINA is functionally capable and structurally equivalent of the claimed assembly, and absent any significant structural details of the holder and the seat in the claim language, any modification or alteration of this feature to perform a similar function, such as 20 degrees rotatability in two degrees of rotational freedom, is within the ordinary skills in the art. 
Regarding claim 10, LEFAMINA discloses a portion of the holder is located outside of the casing in a mounted position of the holder (structurally evident).
Regarding claim 11, LEFAMINA further discloses the holder has a cavity configured for containing the functional module (required), said cavity comprising a window (such as 62 and 68 FIG. 1) for being transparent to predetermined signals in a mounted position of the holder.
Regarding claim 12, LEFAMINA further discloses the holder is transparent to predetermined signals (part of holder include the window which is transparent to the optical signals detected by camera, the rest of the holder is transparent at least to a range of X-ray signals, as all matter is).
Regarding claim 16, LEFAMINA further discloses a moving means (such as anything that moves the holder, such as a user or the physical structure of the holder or any other known moving means capable of the moving shown by FIG. 4) configured for moving the holder from a first position to a second position; and a controller (required, ¶[0048]) configured for: controlling the sensing, emitting, displaying, or receiving of predetermined signals by the functional module; and controlling the light source or the moving means based on the sensed, emitted, displayed, or received predetermined signals.
Regarding claim 18, LEFAMINA further discloses the light source is arranged outside of the holder in or on the casing (evident of FIG.s 1-8).
Regarding claim 19, LEFAMINA further discloses the casing is a luminaire casing (evident), wherein the light source is arranged inside the luminaire casing (FIG. 1), and wherein the holder is arranged inside the luminaire casing when received by the seat (see FIG.s 3, 6 and 8).
Regarding claim 22, OZAWA further teaches the seat provided to the casing is a seat integral to the casing (physically evident).
The motivation to combine is same as in claim 1 above. 
Regarding claim 23, LEFAMINA further discloses the holder holds the functional module (evident).
Regarding claim 26, OZAWA further discloses the light source is arranged in or on the casing (evident), and wherein the casing is a luminaire casing and the seat is integrated in the luminaire casing (evident).
The motivation to combine is same as in claim 1 above. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA in view of OZAWA, as applied to claim 1 above, and further in view of KARMAN (US 10962167).
Regarding claim 13, LEFAMINA does not explicitly show a locking means. 
KARMAN (see FIG.s 1-26) teaches a locking means (such as the flange screwed holding 21 in 10 in FIG. 7, see also 105 FIG.s 21 and 22) configured for, after having positioned the holder in the seat, locking the positioned holder with respect to the seat, wherein said locking means comprises a circular opening (structurally evident) for cooperating with a spherical circumferential outer surface portion of the holder.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a locking means, such as taught by KARMAN, with the holder and seat assembly of LEFAMINA in order to improve the operational modularity of the assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FROELICHER (US 8814393), HOU (US 11168875), YODA (US 2002/0145871), DIVIZIA (US 2536799). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875